DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinokiyama (WO 2018074460 A1 – referring to US 20190232235 A1 as translation) in view of Takeuchi (US 20100206740 A1).
In regards to claim(s) 1, Ichinokiyama discloses a hydrogen gas mixing device (Fig. 1) comprising a hydrogen generator part (126), a mixing gas supply part (135) and a gas mixing part (mixing tank 121).
However, Ichinokiyama does not disclose a dilution gas supply part configured to supply a non-combustible dilution gas; and a valve circuit configured to, at an abnormality occurrence time, dilute the hydrogen gas with the dilution gas by connecting a first path for the hydrogen gas supplied from the hydrogen generation part and a second path for the dilution gas supplied from the dilution gas supply part.
Takeuchi pertains to a water electrolysis apparatus (abstract) and is therefore in the same field of endeavor as Ichinokiyama.  Takeuchi discloses a dilution gas supply part configured to supply a non-combustible dilution gas (diluter; [46]).  Takeuchi discloses a valve circuit (58; Fig. 1-2) that is configured to dilute the hydrogen gas with the dilution gas by connecting a first path (bleeder passage 54; [37]; Fig. 1) for the hydrogen gas supplied from the electrolyzer (14) and a second path for the dilution gas supplied from the dilution gas supply part (necessarily present as stated in [46]) during an abnormality occurrence time (shutdown operation; Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Ichinokiyama with Takeuchi’s diluter because Takeuchi 
In regards to claim(s) 3, Takeuchi discloses that the gas is discharged out, necessarily to an atmosphere since no other location/storage equipment is mentioned ([46]).
Claims 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinokiyama in view of Takeuchi and in further view of Harano (US 20180202053 A1).
In regards to claim(s) 2, Ichinokiyama in view of Takeuchi does not explicitly disclose wherein the abnormal event is a power failure.
Harano pertains to an electrolytic water production apparatus (abstract) and is therefore in the same field of endeavor as Ichinokiyama and Takeuchi.  Harano discloses a configuration wherein the electrolysis system can safely shutdown during a power outage ([59]) by inerting hydrogen with nitrogen gas through use of normally-open valves (75v and 68v; Fig. 2; [64] & [70]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Ichinokiyama in view of Takeuchi with Harano’s power outage valve configuration because Harano teaches such allows for avoiding the danger of hydrogen gas explosion (Harano; [70]).
In regards to claim(s) 4, Ichinokiyama in view of Takeuchi discloses that a first valve (58) opens the first path (bleeder passage 54) to a second path (the diluter not shown in the Figure).  However, Ichinokiyama in view of Takeuchi does not explicitly disclose wherein the first and second paths employ normally-open electromagnetic valves.
Harano pertains to an electrolytic water production apparatus (abstract) and is therefore in the same field of endeavor as Ichinokiyama and Takeuchi.  Harano discloses a configuration wherein the electrolysis system can safely shutdown during a power outage ([59]) by inerting hydrogen with nitrogen gas through use of normally-open valves (75v and 68v; Fig. 2; [64] & [70]).  Harano disclose inerting, a similar operation to dilution, can be achieved by a nitrogen cylinder (38) controlled by normally open valves (72v; 73v; 74v; 75v; 68v).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Ichinokiyama in view of Takeuchi with Harano’s power 
In regards to claim(s) 5, Ichinokiyama in view of Takeuchi does not explicitly disclose wherein the mixing gas is used as the dilution gas.
Harano pertains to an electrolytic water production apparatus (abstract) and is therefore in the same field of endeavor as Ichinokiyama and Takeuchi.  Harano discloses a configuration wherein the electrolysis system can safely shutdown during a power outage ([59]) by inerting hydrogen with nitrogen gas through use of normally-open valves (75v and 68v; Fig. 2; [64] & [70]).  Harano disclose inerting, a similar operation to dilution, can be achieved by a nitrogen cylinder (38) controlled by normally open valves (72v; 73v; 74v; 75v; 68v) and such a nitrogen source can be valved to provide multiple source paths.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Ichinokiyama in view of Takeuchi with Harano’s power outage valve configuration because Harano teaches such allows for avoiding the danger of hydrogen gas explosion (Harano; [70]).  As modified, the nitrogen source of Ichinokiyama would be branched to include both the mixing gas function and dilution gas function.
In regards to claim(s) 6, Ichinokiyama discloses nitrogen gas and a filter to separate nitrogen gas from air (abstract; Fig. 1).
In regards to claim(s) 7, Ichinokiyama in view of Takeuchi does not explicitly disclose wherein the dilution gas supply part includes a pressure container configured to store the dilution gas in a compressed state.
Harano pertains to an electrolytic water production apparatus (abstract) and is therefore in the same field of endeavor as Ichinokiyama and Takeuchi.  Harano discloses a configuration wherein the electrolysis system can safely shutdown during a power outage ([59]) by inerting hydrogen with nitrogen gas through use of normally-open valves (75v and 68v; Fig. 2; [64] & [70]) and can be achieved by a nitrogen cylinder (38) controlled by normally open valves (72v; 73v; 74v; 75v; 68v).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Ichinokiyama in view of Takeuchi with Harano’s power outage valve configuration because Harano teaches such allows for avoiding the danger of hydrogen gas explosion (Harano; [70]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 8, prior art does not explicitly disclose, teach or suggest a hydrogen gas mixing device comprising a hydrogen generation part, a mixing gas supply part, a gas mixing part, a dilution gas supply part, a valve circuit configured to dilute the hydrogen gas with the dilution gas by connecting a first path for the hydrogen gas and a second path for the dilution gas from the dilution gas supply part, wherein the dilution gas supply part is a pressure container, wherein the second path is connected to the mixing gas supply part and the pressure container, wherein the a switching part, which is configured to switch between the mixing gas supplied from the mixing gas supply part and the dilution gas stored in the pressure container, is provided in the second path.  While using either the nitrogen cylinder or the nitrogen source filtered from air would be obvious in the device of Ichinokiyama in view of Takeuchi and in further view of Harano, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to have a valve configuration including a switching part to connect both sources of gas to the second path.  While shuttle valves exist, there is no suggestion in the prior arts of electrolysis or gas mixing to combine two similar gas sources in such a configuration.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794